Citation Nr: 1426595	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic conjunctivitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated March 2008 in which the RO, inter alia, denied service connection for chronic conjunctivitis, anxiety reaction, lower lumbar strain, residuals of a laceration to the left thumb and acne vulgaris residuals.  

The Veteran filed a notice of disagreement with the RO's denial of his claims in October 2008.  Subsequently, in November 2009, the RO granted service connection for anxiety disorder, acne vulgaris and left thumb scar.  The RO issued a statement of the case (SOC) in November 2009 with respect to the Veteran's chronic conjunctivitis and lower lumbar strain claims.  The Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009 only with respect to the denial of service connection for chronic conjunctivitis. 

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of  the RO.  A transcript of that hearing has been associated with the claims file.  Following the Board hearing, the undersigned advanced this appeal on the Board's docket, pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the April 2014 Hearing Transcript.  The remainder of the documents in the Virtual VA file are duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that he currently suffers from chronic conjunctivitis as a result of his military service.  Specifically, the Veteran testified at the April 2014 hearing that while serving in Vietnam in 1964, gasoline was splashed into his eyes while out in the field.  No medical facilities were available, so the Veteran was treated by corpsmen, who flushed out his eye and applied an ointment.  The Veteran reported that his eyes were red and filled with blisters and that the irritation never went away.  He also reported welding without the use of a mask for thirty or forty days while in service, which further caused blistering in his eyes.  He again was treated by corpsmen out in the field, as no doctors were available. 

The Veteran's service treatment records document left eye conjunctivitis in February 1974.  However, no further symptoms of or treatment for conjunctivitis is documented, as the Veteran reported he was not treated by a doctor while out in the field where his injuries occurred.  This evidence, combined with the Veteran's statements, suggests an in-service injury or disease.  The Veteran further reported that currently he must apply lubricating drops to his eyes up to ten times a day due to dryness and burning.  Such evidence suggests a current disability.  The remaining question is whether there exists a medical nexus between  any current conjunctivitis and in-service injury or disease..  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In the present case, there is no evidence of record addressing whether there exists a nexus between current eye problems and service.  However, on these facts,  Board finds that a VA examination to obtain a medical opinion addressing the relationship, if any, between the Veteran's claimed chronic conjunctivitis and his military service, to include splashing gasoline in his eyes and welding without a mask and/or the in-service assessment of conjunctivitis, would be helpful in resolving the matter on appeal.  Id.

Hence, the AOJ should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  Specifically, the Veteran submitted an authorization form in February 2010 indicating treatment for his eyes by a Dr. Jack Sahadi.  Furthermore, he testified at the April 2014 hearing to treatment in the 1980s by Navy doctors in Corpus Christi.  Furthermore, the claims file contains treatment records from Wilford Hall Medical Center dated through February 19, 2010.  More recent records from this facility may exist.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include records from Dr. Jack Sahadi, Navy doctors in Corpus Christi from the 1980s, and updated records from Wilford Hall Medical Center.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file,  must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clear indicate whether the Veteran has chronic conjunctivitis or other eye disability underlying his complaints of dryness and burning for which he applies lubricating drops multiple times daily. 

If so, the examiner should render an opinion as to whether, consistent with sound medical judgment, it is at least as likely as not (i.e., a 50 percent or greater probability ) the disability had its onset during service or is otherwise medically-related to in-service disease or injury-to include the assessment of left eye conjunctivitis noted therein, and/or injury associated with splashing gasoline in the eyes and welding without wearing a mask, as alleged.  

In rendering the requested opinion, the physician should consider and discuss all pertinent medical, and other objective evidence, as well as all lay assertions, to particularly include the Veteran's reports of in-service incidents and continuous symptoms.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



